DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7, 12-30 in the reply filed on 02/13/2022 is acknowledged.  The traversal is on the ground(s) that all claims are directed to the same invention which are not patentably independent and distinct from each other.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 2, line 2, “initial measurement unit” is a typo, which needs replacement of “inertial measurement unit”.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067).
To claim 1, Taylor teach a system for movement tracking (Fig. 1), comprising: 
at least one sensor configured to generate at least one sensing information (SI) (paragraph 0172); 	
a memory; a processor communicatively coupled to the memory and the at least one sensor (paragraph 0192); and a set of instructions stored in the memory which, when executed by the processor, cause the processor to: 
obtain at least one time series of SI (TSSI) from the at least one sensor (paragraphs 0172, 0190, time-series data), 
analyze the at least one TSSI, track a movement of an object in a venue based on the at least one TSSI (paragraphs 0169, 0175), 

compute a direction associated with the movement of the object in a second incremental time period based on the at least one TSSI (paragraph 0172, magnetic heading/direction relative to magnetic north),
compute a next location of the object at a next time (paragraph 0170, predict the next position) based on: a current location of the object at a current time, a current orientation of the object at the current time (paragraphs 0153, 0158, rotation or orientation), the incremental distance (paragraphs 0097, 0159), the direction (paragraph 0172), and a map of the venue (paragraph 0008, despite lack of clarification, using a map to plot tracking movement by GPS and by dead reckoning, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for plotting movement).

To claim 29, Taylor teach a device of a movement tracking system (as explained in response to claim 1 above).

To claim 30, Taylor teach a method of a movement tracking system (as explained in response to claim 1 above).




Taylor wherein: the at least one sensor comprises at least one of: an initial measurement unit (IMU), accelerometer, gyroscope, magnetometer, or barometer (paragraphs 0172-0173, IMU, accelerometer, gyroscope); 
the at least one SI comprises information about at least one of: force, acceleration, acceleration force, acceleration in instantaneous rest frame, orientation, angle, angular velocity, an angle, magnetic field direction, magnetic field strength, magnetic field change, or air pressure (paragraphs 0125-0126, 0151, 0157, 0168, 0172); and 
the direction is computed based on at least one of: a SI from a gyroscope, a SI from a magnetometer, at least one direction in the second incremental time period, a direction before the second incremental time period, a direction after the second incremental time period, a weighted average of multiple directions associated with the second incremental time period, a direction of the movement at the current time, or a direction of the movement at the next time (paragraph 0172).



Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Adib et al. (US2017/0074980).
To claim 3, Taylor teach claim 2.
Taylor teach a user wearing the boot-mounted navigation system to determine slow walking, fast walking, etc. (paragraphs 0182-0190), wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: determine an underlying 
	Adib teach a system for rhythmic motion monitoring (Figs. 1, 4), wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: determine an underlying rhythmic motion associated with the movement; identify a rhythmic behavior of the at least one TSSI associated with the underlying rhythmic motion; track the movement of the object based on the rhythmic behavior of the at least one TSSI; and compute the incremental distance based on the rhythmic behavior of the at least one TSSI (paragraphs 0026, 0031, determine plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution; paragraphs 0077, 0088-0089, 0135-0141, tracking different positions/locations thru motion cycles), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Taylor, in order to further implementation of rhythmic motion monitoring.

To claim 4, Taylor and Adib teach claim 3.
Taylor and Adib teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: compute a time series of intermediate quantity (IQ) based on the at least one TSSI (Adib, paragraphs 0026, 0031, determine plurality of time profiles .



Claims 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. et al. (US2015/0351067) in view of Adib et al. (US2017/0074980) and MacKenzie et al. (US2017/0365163).
To claim 5, Taylor and Adib teach claim 4.
Taylor and Adib teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: identify a time window of stable rhythmic behavior of the at least one TSSI or the TSIQ associated with stable underlying rhythmic motion associated with the movement of the object (obvious as signal reception windows), add a time stamp (Taylor, paragraph 0103), but do not expressly disclose add a time stamp to the time window when at least one of the following is satisfied: a weighted average of the IQ in a sliding window around the time stamp is greater than a first threshold, a feature of an autocorrelation function of IQ around the time stamp is greater than a second threshold, or another criterion associated with the time stamp.



Taylor, Adib and MacKenzie teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: identify at least one local characteristic point of IQ in the time window, wherein the at least one local characteristic point comprises at least one of: local maximum, local minimum, zero crossing of IQ from positive to negative, zero crossing of IQ from negative to positive (Adib, paragraph 0089, local maximum); 
segment the time window into segments based on time stamps associated with the at least one local characteristic point, each segment spanning from a local characteristic point to another local characteristic point (Adib, paragraphs 0089, 0137); and 
identify at least one of: complete cycle, rhythm cycle, compound cycle, extended cycle, double cycle, quad cycle, partial cycle, half cycle, quarter cycle, gait cycle, stride cycle, step cycle, or hand cycle (Adib, paragraph 0089, average over five consecutive sweeps).

To claim 12, Taylor, Adib and MacKenzie teach claim 6.
Taylor, Adib and MacKenzie teach wherein the set of instructions stored in the memory, when executed by the processor, further cause the processor to: compute an amount of cycles in the first incremental time period (Taylor, paragraph 0163); and compute the incremental distance as a multiplicative product of the amount of cycles and a cycle distance (Taylor, paragraph 0164), wherein the cycle distance is computed based on at least one of: a user input, a trained value obtained in a training phase, a calibration process or a training process using a reference distance from a locationing scheme, an adaptively computed value based on a recent time period of stable rhythmic motion (Taylor, paragraph 0172).



Allowable Subject Matter
Claims 7, 13-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 12, 2022